Citation Nr: 0616714	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss, prior to June 16, 2005, on appeal 
from the initial grant of service connection. 

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss, from June 16, 2005, 
forward, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to July 1945 
and from December 1948 to August 1953.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating, effective from November 29, 2002.  By a 
rating action dated in March 2006, the noncompensable 
disability evaluation for the veteran's bilateral hearing 
loss was increased to 10 percent, effective from June 16, 
2005.  

In February 2004 and March 2005, the Board remanded the 
matter to the RO for further development.  The matter was 
returned to the Board in May 2006 for final appellate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In the March 2005, the Board remanded this matter for the 
following action:  

Forward the claims file to an 
appropriately qualified audiologist.  The 
audiologist should be requested to 
provide numeric interpretations of 
hearing tests/audiograms conducted on 
January 27, 2003 and August 24, 2004.  
The audiologist should set forth numeric 
values for the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz; and 
then provide the average pure tone 
threshold for these four frequencies.  
The reported numeric values and word 
recognition scores must be in conformity 
with the requirements of 38 C.F.R. § 
4.85.

This was not accomplished on remand.  Instead, two new 
examinations were conducted, in June 2005 and November 2005.  
While the November 2005 audiogram did list numerical values, 
that audiogram cannot stand in the place of the January 27, 
2003 and August 24, 2004 audiograms because it provides no 
basis upon which to rate the veteran's hearing loss prior to 
November 2005.  Results of audiograms, represented in graph 
format, without numerical values, cannot form the basis of 
adjudication.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  Therefore, the Board cannot adjudicate 
this case until the results of the January 2003 and August 
2004 audiograms, as well as the more recent June 2005 
audiogram, are interpreted by a qualified audiologist and 
numerical values properly assigned.  

Additionally, in the March 2005 remand, the Board requested 
that upon certifying the case to the Board, the RO provide 
notification to the veteran and his representation of the 
applicable provisions of 38 C.F.R. § 20.1304, as required by 
38 C.F.R. § 19.36 (2005).  The record is absent for any 
evidence that this was accomplished.  

According to the U.S. Court of Veterans Appeals for Veterans 
Claims (Court) holding in Stegall v. West, 11 Vet. App. 268, 
270-71 (1998), a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
order.  A remand poses on the Secretary of VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Under the circumstances, the Board must once again remand 
this case and insist on compliance with the prior 
instructions of March 2005.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an 
appropriately qualified audiologist.  The 
audiologist must be requested to provide 
numeric interpretations of the hearing 
tests/audiograms conducted on January 27, 
2003, August 24, 2004, and June 16, 2005.  
The audiologist should set forth numeric 
values for the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz as 
measured at the January 27, 2003, August 
24, 2004, and June 16, 2005 
tests/audiograms, and then provide the 
average pure tone threshold for these four 
frequencies.  The reported numeric values 
and word recognition scores must be in 
conformity with the requirements of 38 
C.F.R. 4.85.

The audiologist must be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the audiologist 
is asked to indicate that he or she has 
reviewed the claims folder.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
further action is required, it must be 
undertaken before further adjudication of 
the claim.  

3.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

4.  Finally, the case should be certified 
to the Board for appellate consideration 
and the AOJ must issue the veteran and his 
representative a letter notifying them 
that this action has been taken and 
informing them of the time limit for 
requesting a change in representation, for 
requesting a personal hearing, and for 
submitting additional evidence as 
specified by 38 C.F.R. § 20.1304.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


